296 So. 2d 202 (1974)
In re Chester McKINNEY
v.
CITY OF BIRMINGHAM.
Ex parte Chester McKinney.
SC 653.
Supreme Court of Alabama.
May 9, 1974.
Rehearing Denied June 6, 1974.
Ferris S. Ritchey, Jr., Birmingham, Robert Eugene Smith, D. Freeman Hutton, Atlanta, Ga., for petitioner.
No brief for respondent.
FAULKNER, Justice.
Writ denied.
MERRILL, HARWOOD, COLEMAN, BLOODWORTH, MADDOX and McCALL, JJ., concur.
JONES, J., dissents.
HEFLIN, C. J., not sitting.
JONES, Justice (dissenting).
I would grant the writ. My views have been expressed in McKinney v. City of Birmingham, 292 Ala. 726, 296 So. 2d 236 (1974), released simultaneously with this opinion, and I respectfully dissent on the same grounds.